Citation Nr: 0833584	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  95-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
10, 2003, for the assignment of 50 percent disability rating 
for service-connected dysthymia.

2.  Entitlement to an effective date earlier than September 
10, 2003, for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1976 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran's appeal was previously before the Board in 
November 2005 in which the Board granted the effective date 
of September 10, 2003, for the evaluation of 50 percent for 
service-connected dysthymia and the grant of TDIU.  The 
veteran appealed the denial of an effective date earlier than 
September 10, 2003, to the Court of Appeals for Veterans 
Claims (Court).  In December 2007, the Court vacated and 
remanded the veteran's appeals as to the two issues 
previously listed finding that the Board had not provided 
adequate reasons and bases for not granting an earlier 
effective date.  The case is now before the Board for further 
action.  

The Board also notes that, in its November 2005 decision, it 
phrased the first issue as one for an increased disability 
rating.  The Board has recharacterized this issue on appeal 
to reflect the analysis of the Court in its December 2007 
decision that this is a claim for an earlier effective date.  
In addition, the veteran did not disagree with the assignment 
of 50 percent for her service-connected dysthymia, but 
rather, in a December 2004 statement, disagreed that the 
effective date assigned for the grant of 50 percent because 
it did not go all the way back to the date of her claim 
(i.e., to May 1998).  Thus, the proper characterization of 
the veteran's claim as it currently stands is as stated 
above.


FINDINGS OF FACT

1.  Prior to September 10, 2003, the veteran's dysthymia was 
not productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  Prior to September 10, 2003, the veteran did not have a 
single service-connected disability rated at least 40 percent 
with a combined rating of 70 percent or more.

3.  Prior to September 10, 2003, the case did not presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 10, 
2003, for the grant of a 50 percent disability rating for 
service-connected dysthymia are not met.  38 U.S.C.A. 
§§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 3.400, 
4.130, Diagnostic Code 9433 (2007).

2.  The criteria for an effective date prior to September 10, 
2003, for the grant of a TDIU are not met.  38 U.S.C.A. 
§§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 3.400, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran's claim for dysthymia was 
initially a claim for service connection, which was granted 
in a September 2003 rating decision and was evaluated as 30 
percent disabling effective May 29, 1998 (the date the 
veteran's claim was filed).  The veteran disagreed with the 
30 percent evaluation of this now service-connected 
disability in January 2004.  A 50 percent disability rating 
was granted in the December 2004 Statement of the Case 
effective September 10, 2004.  Thereafter, the veteran 
disagreed with the assignment of September 10, 2004, as the 
effective date of the grant of 50 percent for her dysthymia.  
Since the veteran's claim was initially one for service 
connection, which has been granted, the Board finds that VA's 
obligation to notify the veteran was met as the claim for 
service connection was obviously substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Likewise, the 
veteran's claim for a TDIU was granted in a December 2004 
rating action effective September 10, 2004.  In a February 
2005 statement, she disagreed with the assignment of 
September 10, 2004, as the effective date of the grant of 
TDIU.  As the initial claim was granted, the Board finds that 
VA's duty to notify the veteran was met as the claim for a 
TDIU was obviously substantiated.  Thus, any deficiencies in 
the notices provided to the veteran are not prejudicial.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  She has not identified any evidence not previously 
obtained and considered.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on her claims in 1997, 1998, 2003 
and 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  The effective date of an award of 
increased compensation can be the earliest date as of which 
it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o)(2) (2007).  See Hazan v. Gober, 
10 Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.  A TDIU claim is 
a claim for increased compensation, and the effective date 
rules for increased compensation apply to a TDIU claim.  See 
Hurd v. West, 13 Vet. App. 449 (2000).

Dysthymia

The veteran filed her claim for service connection for 
dysthymia on May 29, 1998.  A September 2003 rating decision 
granted service connection for dysthymia effective May 29, 
1998, and assigned a 30 percent evaluation from that date.  
In December 2004, a 50 percent evaluation was granted for her 
dysthymia effective September 10, 2004.  The appellant has 
indicated that she is satisfied with the 50 percent 
evaluation assigned, but that she desires to have the 
50 percent evaluation assigned from an earlier effective 
date.  See AB v. Brown, 6 Vet App 35 (1993).   In a November 
2005 Board decision, an earlier effective date of September 
10, 2003, was granted for the award of 50 percent disability 
rating for the veteran's dysthymia.  That decision was 
effectuated by the RO in a February 2006 rating decision.  
The veteran appealed the denial of an effective date earlier 
than September 10, 2003, to the Court of Appeals for Veterans 
Claims (Court).  In a December 2007 decision, the Court 
vacated the Board's decision as to the denial of an effective 
date earlier than September 10, 2003, and remanded the 
veteran's appeal back to the Board.  Thus, the Board will 
adjudicate whether the veteran is entitled to a 50 percent 
disability rating for her service-connected dysthymia prior 
to September 10, 2003, but no earlier than May 29, 1998, as 
that is the date the veteran's claim for service connection 
was received by VA.

Pursuant to VA treatment records, the veteran was initially 
seen in May 1998 with complaints of depression ongoing for 
about one and a half years, but worse in the last six months.  
She reported feeling depressed due to her chronic pain and 
deterioration of her health.  She referred sadness, 
hopelessness, vague thoughts of wanting to die, decreased 
energy and sleep, and not knowing what to do.  She denied 
current suicidal or homicidal ideation.  The diagnosis was 
major depression, first episode.  

The report of an October 1998 VA psychiatric examination 
reflects that the veteran reported that she was experiencing 
depression, crying a lot and feeling helpless.  She 
complained of difficulty sleeping, mostly due to pain.  She 
also complained of memory problems.  With regard to 
occupational functioning, the veteran reported working in 
computers since her discharge from service but that she has 
not worked since April 1998 because of tremendous pain in her 
left knee that got so bad she could not perform her duties. 
She applied for VA vocational rehabilitation, but was denied 
as her doctors said she was unemployable.  As to her social 
functioning, the veteran reported she does not feel 
comfortable around people that she does not know well and 
tries to stay at home.  She also has difficulties talking to 
her family, who do not understand her.

On mental status evaluation, the veteran was somewhat nervous 
and anxious, with very little body movements.  She spoke in a 
slow tone of voice with very little changes in inflection.  
Her conversation seemed to be more directed to her physical 
problems than anything else.  She presented herself as in a 
hopeless, helpless type of situation.  She expressed symptoms 
of depression and memory problems.  Content of thought 
indicated problem of a physical nature that seemed to be 
taking over her life in general and now expressing symptoms 
of depression that she relates to her physical condition.  
She exhibited limited insight into her problems, and her 
judgment was affected by her emotional condition.  

In summary, the veteran presented with the main complaint of 
physical problems, particularly pain, that seemed to be 
controlling her entire life, making her unable to work, 
feeling very hopeless about the future, developing symptoms 
of depression, and responding poorly to medications and 
intervention.  The diagnosis was adjustment disorder due to 
physical problems with depressive features.  A Global 
Assessment of Functioning (GAF) score of 58 was assigned at 
that time and for the prior 12 months.  

VA treatment records from 1998 through 2003 show that the 
veteran continued treatment for her dysthymia with medication 
and individual therapy.  These treatment records show that 
she gradually improved on her medications.  By August 1999, 
she was accepted into a VA vocational rehabilitation program.  
She continued to improve with use of medications and therapy.  
Treatment notes from June 2001 through April 2003 show GAF 
scores of 70 to 73 were assigned.

The report of a June 2003 VA psychiatric examination reflects 
that the veteran was doing a lot better, but reported 
continued sleep problems secondary to pain.  Otherwise, she 
reported her appetite as normal.  She rated her mood as a 5 
on a scale of 1 to 10 but stated she was better before her 
appointment.  She denied any problems with anger, but 
referred having some minor problems with irritability.  
Interpersonally, she has always worked with computers, and 
she does not like dealing with the public except when she is 
teaching computer jobs to people.  She stated she generally 
likes people and is good with kids, but avoids close 
relationships.  Her relationship with her husband, however, 
was reported as good (being "happily married").  Although 
the veteran stated that her depression worsened in 2001, the 
Board notes that the treatment records from that period of 
time do not show such a worsening.  The diagnosis was 
dysthymic disorder and a GAF score of 70 was assigned.  The 
examiner stated that this GAF score reflects some very mild 
symptoms of depression, but the veteran's medication has been 
quite successful in controlling her symptoms, and her 
psychiatrist has noted that she has been stabilized on them 
with a euthymic mood and appropriate affect.  Further, by her 
report, the veteran's inability to work is based on the 
unpredictability of her knee pain.  Her depressive disorder 
is secondarily due to her knee pain in that this affects her 
ability to work and her ability to work affects her mood.

The veteran's service-connected dysthymia has been evaluated 
under the provisions of Diagnostic Code 9433 of the Rating 
Schedule.  Diagnostic Code 9433 provides that a 30 percent 
evaluation will be assigned for dysthymic disorder where 
there is occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 
50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and moods; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The evidence of record relating to the period from May 29, 
1998, to September 10, 2003, reflects that the veteran's 
symptoms associated with her dysthymia more nearly 
approximated the criteria for a 30 percent evaluation rather 
than the 50 percent criteria.  Although there are some 
reports of the veteran having panic attacks in 2000, there is 
no indication that these affected her occupational or social 
functioning.  In fact, in an August 2000 treatment note, the 
veteran denied that they interfered with her work.  In 
addition, while the evidence does indicate that she was 
experiencing some depression, her symptoms were stable on her 
medications and were, at most, mild.  Also, the evidence 
shows that the medication helped with her insomnia as well.  

Furthermore, the evidence shows that her GAF scores during 
this period ranged of 58 to 73.  The Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
provides that a GAF of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 61 to 70 reflects some mild symptoms 
or some difficulty in social, occupational, or school 
functioning.  A GAF of 71 to 80 reflects that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  Thus, the GAF 
scores show no more that moderate symptoms or moderate 
difficulty in social, occupation or school functioning, which 
is consistent with a 30 percent disability rating.

In addition, although there is some early evidence that the 
veteran had some cognitive impairment, none of the evidence 
indicates that this may have any relation to her dysthymia.  
Further, at the most recent VA examination, the veteran did 
not complain of any cognitive impairment nor was any found.  
Thus, the evidence of cognitive impairment is not relevant to 
the Board's inquiry as to an appropriate rating of the 
veteran's dysthymia.

Finally, the Board acknowledges that the veteran has reported 
that she has not worked since 1997.  The evidence shows that 
the veteran quit a job in early 1997, but this was because of 
her service-connected left knee disability and other 
nonservice-connected disabilities (including chronic back and 
neck pain, right knee pain, fibromyalgia, etc.), rather than 
her dysthymic disorder.  Further, the evidence shows that she 
worked at another job until April 1998, which she also quit 
in the hopes of doing VA vocational rehabilitation.  Although 
she was initially denied in 1998, she was accepted into a 
vocational rehabilitation work program in August 1999 and 
later was sent to school to become a Microsoft Certified 
technician in 2000.  She completed the course of education 
but failed to complete her certification because she did not 
feel she could pass the exams.  Finally, the evidence shows 
that the veteran has consistently reported to her doctors and 
VA examiners that her unemployment is due to her chronic pain 
and not her dysthymia.  For example, at the June 2003 VA 
examination, the veteran clearly reported that her inability 
to work was due to knee pain and that her inability to work 
was what affected her mood.  

Finally, the Board acknowledges receipt of a statement from 
the veteran's clinical psychologist received in September 
2008.  This statement asserts that the veteran has been 
unable to work since April 1996 due to severe dysthymia.  
Although this is competent evidence, the Board finds it not 
to be credible as the facts as present in the claims file are 
in direct contradiction.  First, as previously stated, the 
record shows that the veteran worked until April 1998.  
Second, and most importantly, the consistent report of the 
veteran as seen in the evidence is that the reason for her 
unemployability is her service-connected left knee 
disability, not her dysthymia.  Thus, the evidence of record 
does not support the clinical psychologist's statement, 
thereby reducing its probative weight.  Furthermore, although 
the clinical psychologist indicates that the veteran 
continues under his care, he fails to indicate that he has 
been treating the veteran since 1996 or that his statement as 
to the veteran's unemployability is based upon any clinical 
evidence.  The claims file does not contain any treatment 
records from this psychologist.  The Board is not bound to 
accept an opinion based on history provided by the appellant 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  The Board finds, therefore, that 
this statement from the veteran's clinical psychologist 
carries no probative value and is outweighed by the evidence 
of record.  It is, therefore, insufficient to establish 
entitlement to an earlier effective date for the grant of a 
50 percent disability rating for the veteran's dysthymic 
disorder.

The Board finds, therefore, that the veteran's unemployment 
during this period of time was not due to her dysthymia.  
Thus, the evidence fails to establish that there is such an 
impairment in the veteran's occupational functioning due to 
her dysthymia that would warrant a disability rating higher 
than 30 percent solely because she is unemployed.

Based upon the above, the Board finds that the preponderance 
of the evidence is against finding that the evidence supports 
a disability rating of 50 percent for dysthymia from May 29, 
1998, to September 9, 2003.  As the preponderance of the 
evidence is against finding that an evaluation greater than 
30 percent for the period from May 29, 1998, to September 9, 
2003, an effective date prior to September 10, 2003, for the 
award of 50 percent for service-connected dysthymia is 
denied.  

TDIU

A November 1998 RO decision denied the veteran's claim for a 
TDIU.  The veteran was notified of that decision and did not 
initiate an appeal from that action.  The veteran's 
representative, on VA Form 646, dated September 28, 2000, 
submitted a new claim for TDIU.  A December 2004 RO decision 
granted TDIU, effective September 10, 2004, the effective 
date of the grant of a 50 percent disability rating for the 
veteran's dysthymia.  In a November 2005 Board decision, an 
earlier effective date of September 10, 2003, was granted for 
the award of the 50 percent disability rating for the 
veteran's dysthymia and the grant of TDIU.  That decision was 
effectuated by the RO in a February 2006 rating decision.  
The veteran appealed the denial of an effective date earlier 
than September 10, 2003, to the Court, which in December 2007 
vacated the Board's decision as to the denial of an effective 
date earlier than September 10, 2003, and remanded the 
veteran's appeal back to the Board.  Thus, the Board will 
adjudicate whether the veteran is entitled to a TDIU prior to 
September 10, 2003, but no earlier than September 28, 1999, 
one year prior to the date that the veteran's most recent 
claim for a TDIU was received by VA.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2007).  

Prior to September 10, 2003, the veteran's dysthymic disorder 
was evaluated as 30 percent disabling.  Other service-
connected disabilities include residuals of surgery for 
realignment of the left patella, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
superficial scar of the left knee, evaluated as 10 percent 
disabling; a scar on the chin, evaluated as 10 percent 
disabling; and post-traumatic headaches, evaluated as 0 
percent disabling.  The combined rating for these service-
connected disabilities was 50 percent.  Therefore, prior to 
September 10, 2003, the veteran did not meet the percentage 
requirements for a TDIU found in 38 C.F.R. § 4.16(a).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1995).  Further, in Bowling v. Principi, 15 Vet. App. 1, 10 
(2001), the Court, citing its decision in Floyd, similarly 
held that the Board cannot award a TDIU under 38 C.F.R. 
§ 4.16(b) in the first instance because that regulation 
requires that the RO first submit the claim to the Director 
of the Compensation and Pension Service for extraschedular 
consideration.  

Prior to September 10, 2003, the record does not establish 
that the veteran's service-connected disabilities resulted in 
her inability to obtain or maintain employment.  The veteran 
did report quiting work in 1997 but associated that to her 
service-connected left knee disability (because of pain) 
rather than any psychiatric disorder.  VA examinations from 
September and October of 1997 show, however, that the veteran 
also had multiple nonservice-connected disorders that 
affected her ability to work including memory loss, frequent 
vasovagal syncopal/near-syncopal episodes, and chronic pain 
syndrome including back pain in addition to pain from the 
service-connected left knee disability.  Both examiners 
indicated that the veteran's complaints were disproportionate 
to the physical findings and one even indicated that there 
was significant probability of secondary gain issues and/or 
unspecified psychiatric issues impinging on the health 
problems (although the veteran denied any mental health 
problems at that time).  

In addition, on psychological testing conducted in October 
1997, personality testing revealed an extremely anxious 
individual consumed with health concerns such that they 
affect her self image, social interactions and appear to be 
the main focus in her life.  The results of the Personality 
Assessment Inventory (PAI) conducted suggested an element of 
exaggeration of complaints and problems, some deliberate 
distortion of the clinical picture may be present, and 
malingering was possible.  Profile was consistent with an 
individual who is reporting marked distress with particular 
concerns about her physical functioning.  The somatic 
concerns are so extensive that the results suggested a 
ruminative preoccupation with physical functioning and health 
matters.  Social interactions and conversations likely focus 
on health problems and her self-image may be largely 
influenced by a belief that she is handicapped by her poor 
health.  The Board notes that this is seen in the veteran's 
mental health examinations as she consistently focused more 
on her physical problems that on her emotional ones during 
the examination interviews.  

Despite the veteran's complaints of pain due to her service-
connected left knee disability and her many attempts to 
obtain an increased disability rating for it, this disability 
has been consistently evaluated as only 10 percent disabling 
since service connection was granted effective January 1994.  
In fact, in its November 2005 decision, the Board denied a 
rating higher than 10 percent for this disability, which 
denial was affirmed by the Court in the December 2007 
decision.  

Further, a June 1998 report of a Composite Evaluation, 
conducted for purposes eligibility for Vocational 
Rehabilitation, lists nonservice-connected disabilities to 
include:  lumbar spine disk derangement and apophyseal joint 
derangement with lumbosacral strain; blind spot left eye 
secondary to optic neuritis; hearing loss; residuals of head 
injury to include syncope and memory loss; gastric 
ulcer/peptic ulcer disease; and temporomandibular joint pain.  
A statement submitted by her private treating doctor also 
lists fibromyalgia and chronic low back pain.  Although 
restrictions on employment were found due to the veteran's 
service-connected disabilities, she was found to be able to 
do work at the Sedentary Physical Demand Level as defined by 
the Dictionary Occupational Titles.  Thus, the veteran was 
found to be unemployable because of her multiple 
disabilities, including her service-connected left knee 
disability and service-connected headaches.  She was not, 
however, found to be unemployable solely due to her service-
connected disabilities.  

Finally, the Board acknowledges receipt of a statement from 
the veteran's clinical psychologist received in September 
2008.  This statement asserts that the veteran has been 
unable to work since April 1996 due to severe dysthymia.  
Although this is competent evidence, the Board finds it not 
to be credible as the facts as present in the claims file are 
in direct contradiction.  First, as previously stated, the 
record shows that the veteran worked until April 1998.  
Second, and most importantly, the consistent report of the 
veteran as seen in the evidence is that the reason for her 
unemployability is her service-connected left knee 
disability, not her dysthymia.  Thus, the evidence of record 
does not support the clinical psychologist's statement, 
thereby reducing its probative weight.  Furthermore, although 
the clinical psychologist indicates that the veteran 
continues under his care, he fails to indicate that he has 
been treating the veteran since 1996 or that his statement as 
to the veteran's unemployability is based upon any clinical 
evidence.  The claims file does not contain any treatment 
records from this psychologist.  The Board is not bound to 
accept an opinion based on history provided by the appellant 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  The Board finds, therefore, that 
this statement from the veteran's clinical psychologist 
carries no probative value and is outweighed by the evidence 
of record.

Thus, this evidence fails to establish an exceptional or 
unusual disability picture to warrant referral to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  Rather, the evidence shows 
that she has significant nonservice-connected disabilities 
that affect her pain level, including fibromyalgia and 
chronic low back pain, which affects her ability to work.  

Therefore, the Board finds that the evidence does not show 
that exception factor were present prior to September 10, 
2003, and thus referral for extraschedular consideration 
under 38 C.F.R. § 4.16(b) is not warranted.  For these 
reasons, the veteran's claim must be denied.




ORDER

Entitlement to an effective date earlier than September 10, 
2003, for the assignment of 50 percent disability rating for 
service-connected dysthymia is denied.

Entitlement to an effective date earlier than September 10, 
2003, for the grant of a total disability rating due to 
individual unemployability (TDIU) is denied.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


